Citation Nr: 0528283	
Decision Date: 10/20/05    Archive Date: 11/01/05

DOCKET NO.  93-13 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a disability rating in excess of 40 percent 
for degenerative disc disease of the lumbar spine.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
February 1987.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 1992 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  
In that rating decision the RO denied entitlement to a 
disability rating in excess of 10 percent for the low back 
disability.  The veteran perfected an appeal of that 
decision.  Subsequent to the initiation of his appeal, his 
claims file was transferred to the RO in Roanoke, Virginia, 
because he changed his residence to Virginia.

In processing the appeal the RO increased the rating to 
20 percent in January 1993, and to 40 percent in December 
1998.  The effective date for the higher ratings was in 
February 1992, when the veteran claimed entitlement to a 
higher rating.  The veteran contends that a rating higher 
than 40 percent is warranted.  The Board finds, therefore, 
that the issue of entitlement to a higher rating for the low 
back disability remains in contention.

The veteran's appeal was previously before the Board in 
February 1995, November 1999, December 2000, and October 
2003, at which times the Board remanded the case for 
additional development.  That development has been completed 
to the extent possible, and the case returned to the Board 
for further consideration of the appeal.

Subsequent to the most recent supplemental statement of the 
case, the veteran submitted additional evidence in support of 
his claim for a higher rating.  His representative has, 
however, waived his right to have this evidence considered by 
the RO in the first instance.  See Disabled American 
Veterans, et. al. v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003) (the Board does not have authority to 
consider evidence in the first instance); 38 C.F.R. § 20.1304 
(2005).  The Board finds, therefore, that it can adjudicate 
the veteran's appeal without again remanding the case.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim and fulfilled the duty to assist him 
in developing that evidence.

2.  The evidence shows that degenerative disc disease of the 
lumbar spine is pronounced, with persistent symptoms 
compatible with sciatic neuropathy with little intermittent 
relief.


CONCLUSION OF LAW

The criteria for a 60 percent disability rating for 
degenerative disc disease of the lumbar spine are met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (1991); 38 C.F.R. §§ 4.1, 4.3, 4.40, 
4.45, 4.71a, Diagnostic Code 5243 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
Development of the Claim

On receipt of a claim for benefits, VA will notify the 
veteran of the evidence that is necessary to substantiate the 
claim.  VA will also inform him of which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that he provide any evidence in 
his possession that pertains to the claim.  See 38 U.S.C.A. 
§ 5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); 38 C.F.R. § 3.159(b) (2005).

In Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that a section 5103(a) notice must be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits by the RO.  The Court also held, however, 
that providing the notice to the claimant after the initial 
decision could satisfy the requirements of the statute if the 
timing of the notice was not prejudicial to the claimant.  
Pelegrini, 18 Vet. App. at 121.

VA notified the veteran of the information and evidence 
needed to substantiate his claim in March 2003 and March 2004 
by informing him of the evidence required to establish 
entitlement to a higher rating.  VA also informed him of the 
information and evidence that he was required to submit, 
including any evidence in his possession, and the evidence 
that VA would obtain on his behalf.  The Board finds, 
therefore, that VA has fulfilled its duty to inform him of 
the evidence he was responsible for submitting, and what 
evidence VA would obtain in order to substantiate his claim.  
Quartuccio, 16 Vet. App. at 187.

Although the March 2003 and March 2004 notices were sent 
following the May 1992 decision, the veteran has had more 
than two years following the initial notice to submit 
additional evidence or identify evidence for the RO to 
obtain.  Following issuance of the notices the RO received 
additional evidence and re-adjudicated the substantive merits 
of his claim in a March 2005 supplemental statement of the 
case.  In re-adjudicating the claim the RO considered all the 
evidence of record and applied the benefit-of-the-doubt 
standard of proof.  In resolving his appeal the Board will 
also consider all the evidence now of record, and apply the 
same standard of proof.  The Board finds, therefore, that the 
delay in issuing the section 5103(a) notice was not 
prejudicial to the veteran because it did not affect the 
essential fairness of the adjudication.  See Mayfield v. 
Nicholson, 19 Vet. App. 103, 120 (2005), motion for review en 
banc denied (May 27, 2005) (an error in the adjudicative 
process is not prejudicial unless it affects the essential 
fairness of the adjudication).  

The statutes and regulation provide that VA will also make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In a claim for disability 
compensation, VA will provide a medical examination which 
includes a review of the evidence of record if VA determines 
it is necessary to decide the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2005).  

The RO has obtained the VA medical records the veteran 
identified, and provided him VA medical examinations in March 
and September 1992, February 1996, September 1998, and 
January 2002.  The veteran presented private and service 
department medical records in support of his claim, and 
provided testimony before the RO's Decision Review Officer in 
August 1992 and before the undersigned in November 2000.  

In March 2003 and April 2005 statements the veteran reported 
having received additional evaluations of his low back 
disability from multiple private medical care providers.  
Although he submitted some of those medical records in 
support of his claim, the RO has not obtained all of the 
referenced records.  As will be shown below, however, the 
Board is awarding the maximum rating available for the 
veteran's service-connected low back disability based on 
consideration of the available evidence.  The Board finds, 
therefore, that failure to obtain any additional medical 
records is not prejudicial to the veteran.  The Board 
concludes that all relevant data has been obtained for 
determining the merits of his claim and that no further 
assistance is necessary in order to substantiate his claim.  
See 38 U.S.C.A. § 5103A (West 2002); Wensch v. Principi, 
15 Vet. App. 362, 368 (2001); 38 C.F.R. § 3.159(c) (2005).
Relevant Laws and Regulations

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2005).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2005).

The factors of disability effecting joints are reduction of 
normal excursion of movements in different planes, including 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity, or atrophy of disuse.  For 
the purpose of rating disabilities due to arthritis, multiple 
involvements of the lumbar vertebrae are considered groups of 
minor joints, ratable on a parity with major joints.  
38 C.F.R. § 4.45 (2005).

Since the veteran's claim for an increased rating was 
initiated in February 1992, the rating criteria for back 
disabilities have been revised twice.  The rating criteria 
for intervertebral disc syndrome were revised in August 2002, 
effective September 23, 2002.  See Schedule for Rating 
Disabilities, Intervertebral Disc Syndrome, 67 Fed. Reg. 
54,345 (Aug. 22, 2002) (codified at 38 C.F.R. Part 4 (2005)).  
The rating criteria for disabilities of the spine were 
revised in August 2003, effective September 26, 2003.  See 
Schedule for Rating Disabilities, The Spine, 68 Fed. Reg. 
51,454 (Aug. 27, 2003) (codified at 38 C.F.R. Part 4 (2005)).  

VA's General Counsel has held that where a law or regulation 
changes during the pendency of an appeal, the Board should 
first determine which version of the law or regulation is 
more favorable to the veteran.  If application of the revised 
regulation results in a higher rating, the effective date for 
the higher disability rating can be no earlier than the 
effective date of the change in the regulation.  38 U.S.C.A. 
§ 5110(g) (West 2002).  Prior to the effective date of the 
change in the regulation, the Board can apply only the 
original version of the regulation.  See VAOPGCPREC 3-00.

In denying entitlement to an increased rating in May 1992, 
the RO applied the version of the rating criteria for 
intervertebral disc syndrome that was previously in effect.  
In the March 2005 supplemental statement of the case the RO 
considered the revisions to the rating criteria in continuing 
the denial of entitlement to a rating in excess of 
40 percent.  The veteran was given the opportunity to submit 
evidence and argument following issuance of the supplemental 
statement of the case.  The Board finds, therefore, that it 
may proceed with a decision on the merits of the veteran's 
claim, with consideration of the original and revised 
regulations, without prejudice to him.  Bernard v Brown, 4 
Vet. App. 384 (1993) (the Board is precluded from applying a 
law or regulation that has not been applied by the RO).  

According to the original rating criteria, Diagnostic Code 
5293 for intervertebral disc syndrome provided a 60 percent 
evaluation if the symptoms were pronounced, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
A 40 percent evaluation applied if the symptoms were severe, 
with recurring attacks and intermittent relief.  Diagnostic 
Code 5292 provided a maximum 40 percent rating for limitation 
of motion of the lumbar spine, and Diagnostic Code 5295 
provided a maximum 40 percent rating for chronic lumbosacral 
strain.  38 C.F.R. § 4.71a (1991).

The General Rating Formula for Diseases and Injuries of the 
Spine, which became effective in September 2003, is used to 
evaluate Diagnostic Codes 5235 to 5243, unless 5243 is 
evaluated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes.  With or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, unfavorable ankylosis of the 
entire thoracolumbar spine is rated at 50 percent.  A 
40 percent rating applies if forward flexion of the 
thoracolumbar spine is 30 degrees or less or if there is 
favorable ankylosis of the entire thoracolumbar spine.  Any 
associated objective neurological abnormalities, including, 
but not limited to, bowel or bladder impairment, are to be 
evaluated separately, under an appropriate diagnostic code.  
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2005).

Intervertebral disc syndrome (Diagnostic Code 5243) is to be 
evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, a maximum 60 percent rating 
applies if the disability is manifested by incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months.  The disability is rated at 40 percent if 
manifested by incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the past 12 
months.  For purposes of evaluations under Diagnostic Code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  38 C.F.R. § 4.71a (2005).

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  38 U.S.C.A. § 7104(a) (West 
2002); see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 4.3 (2005).  If 
the Board determines that the preponderance of the evidence 
is against the claim, it has necessarily found that the 
evidence is not in approximate balance, and the benefit of 
the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.
Analysis

The medical evidence shows that the veteran has advanced 
degenerative disc disease of the lumbar spine from L1-S1 with 
desiccation and protrusion of the discs into the central 
spinal canal and the neural foramina, resulting in 
impingement of the nerves and spinal stenosis.  The low back 
disability is, therefore, properly evaluated as 
intervertebral disc syndrome under Diagnostic Code 5293 
(original rating criteria) or Diagnostic Code 5243 (revised 
rating criteria).

According to the original rating criteria, a 60 percent 
rating is applicable if the intervertebral disc syndrome is 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy and little intermittent relief.  Beginning with 
the August 1992 hearing the evidence reflects the veteran's 
complaint of radiation of the low back pain into the legs, 
with numbness and paresthesia in the legs.  Electromyography 
(EMG) and nerve conduction studies (NCS) in November 2001 
provided objective evidence of multilevel lumbar 
radiculopathy affecting the L4, L5, and S1 nerve roots, 
bilaterally, with chronic denervation potentials superimposed 
with acute denervations.  The low back disability is, 
therefore, manifested by persistent symptoms of sciatic 
neuropathy.

In addition, beginning in November 1998 the veteran reported 
having constant low back pain, without relief.  He testified 
in November 2000 that he had pain in the low back on a daily 
basis that radiated down both legs to the feet.  The Board 
finds that his testimony is credible, and supported by 
objective evidence of advanced lumbar spine pathology.  The 
VA, private, and service department treatment records 
document the ongoing treatment of chronic low back pain with 
radicular symptoms in the lower extremities.  The Board 
finds, therefore, that the evidence shows that the low back 
disability is pronounced, with persistent symptoms of sciatic 
neuropathy and little intermittent relief, and that the 
criteria for a 60 percent rating for degenerative disc 
disease of the lumbar spine are met.  The Board further finds 
that because application of the original rating criteria 
allows the assignment of the 60 percent rating, the original 
version of the rating criteria is more beneficial to the 
veteran.  See VAOPGCPREC 3-00.

The evaluation of a musculoskeletal disability requires 
consideration of all of the functional limitations imposed by 
the disorder, including pain, weakness, limitation of motion, 
and lack of strength, speed, coordination or endurance.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997); VAOPGCPREC 36-97.  
Diagnostic Code 5293 is not predicated on limitation of 
motion and incorporates all manifestations of intervertebral 
disc syndrome, including pain, as the rating criteria.  See 
Johnson v. Brown, 9 Vet. App. 7, 11 (1996) (the provisions of 
38 C.F.R. §§ 4.40 and 4.45 do not apply unless the diagnostic 
code is predicated only on limitation of motion).  The Board 
finds, therefore, that all of the functional limitations have 
been considered in assigning the 60 percent rating.  

When granting an increased rating, the Board must explain why 
a higher rating is not warranted.  Shoemaker v. Derwinski, 3 
Vet. App. 248, 253 (1992).  The 60 percent rating is the 
maximum rating available for degenerative disc disease of the 
lumbar spine under Diagnostic Code 5293.  According to the 
original version of the rating criteria for a spine 
disability, a higher rating (100 percent) requires evidence 
of a vertebral fracture with cord involvement resulting in 
the veteran being bedridden or requiring long leg braces for 
ambulation, or ankylosis of the entire spine at an 
unfavorable angle.  See 38 C.F.R. § 4.71a (1991).  According 
to the revised rating criteria, a higher rating (100 percent) 
is applicable for ankylosis of the entire spine at an 
unfavorable angle.  See 38 C.F.R. § 4.71a (2005).  None of 
the evidence indicates that the veteran has incurred a 
vertebral fracture with the required limitations, or that any 
part of the spine is ankylosed.  The Board finds, therefore, 
that the criteria for a disability rating in excess of 
60 percent are not met.

The Board notes that, according to the revised rating 
criteria, the orthopedic and neurological manifestations of a 
spine disability are to be separately rated and then 
combined.  See 38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note (1) (2005).  The VA 
medical examination in January 2002 revealed limitation of 
flexion of the lumbar spine to 20 degrees, which would 
support a maximum 40 percent rating under the revised 
criteria.  Separately rating the neurological manifestations 
in the lower extremities as incomplete paralysis of the 
sciatic nerve would warrant additional ratings of no more 
than 20 percent for each extremity, in that the evidence does 
not show any actual paralysis in the legs.  See 38 C.F.R. 
§ 4.124a, Diagnostic Code 8520 (2005).  The resulting 
combined rating for the low back disability would be 
60 percent.  See 38 C.F.R. § 4.25 (2005).  Separately rating 
the orthopedic and neurological manifestations of the low 
back disability in accordance with the revised rating 
criteria does not, therefore, result in a higher rating.

An increased rating could apply if the case presented an 
exceptional or unusual disability picture, with such factors 
as marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular criteria.  38 C.F.R. § 3.321(b)(1) 
(2005).  The evidence does not show that the low back 
disability has resulted in any hospitalizations.  In 
addition, the evidence does not show that the low back 
disability has caused marked interference with employment.  
Although the veteran testified that he had had to miss 
several days of work due to back pain, having to miss work 
occasionally does not represent marked interference with 
employment.  The 60 percent rating that has been assigned 
contemplates significant impairment of earning capacity.  In 
short, there has been no showing that the application of the 
regular schedular criteria is impractical.  The Board finds, 
therefore, that remand of the case to the RO for referral to 
the Director of the Compensation and Pension Service for 
consideration of an extra-schedular rating is not 
appropriate.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).


ORDER

A 60 percent disability rating for degenerative disc disease 
of the lumbar spine is granted, subject to the laws and 
regulations pertaining to the payment of monetary benefits.




	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


